Citation Nr: 0426603	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-26 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a chronic seizure disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for chronic head injury residuals.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran and [redacted]
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active service from August 1971 to 
November 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the veteran's claims of entitlement to service 
connection for a chronic seizure disorder, chronic head 
injury residuals, and post-traumatic stress disorder (PTSD).  
In July 2002, the veteran submitted a notice of disagreement.  
In June 2003, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
August 2003, the RO issued a statement of the case (SOC) to 
the veteran and his accredited representative which addressed 
the issues of whether new and material evidence had been 
received to reopen the veteran's claims of entitlement to 
service connection for a chronic seizure disorder and chronic 
head injury residuals.  In August 2003, the veteran submitted 
a substantive appeal from the determination that new and 
material evidence had not been received to reopen his claims 
of entitlement to service connection for a chronic seizure 
disorder and chronic head injury residuals.  In February 
2004, the veteran was afforded a video hearing before the 
undersigned Veterans Law Judge.  The veteran is represented 
in this appeal by Naomi E. Farve, Attorney.   

For the reasons and bases discussed below, the veteran's 
application to reopen his claims of entitlement to service 
connection for both a chronic seizure disorder and chronic 
head injury residuals is GRANTED.  

The issues of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to PTSD 
and service connection for a chronic seizure disorder to 
include epilepsy and chronic head injury residuals are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  In November 1996, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for chronic seizure 
disorder.  The veteran was informed in writing of the adverse 
determination and his appellate rights in November 1996.  He 
did not submit a notice of disagreement with the decision.  

2.  The additional documentation submitted since the November 
1996 RO decision is relevant and probative of the issue at 
hand.  

3.  In November 1996, the RO determined that the veteran had 
not submitted a well-grounded claim of entitlement to service 
connection for chronic head injury residuals and denied the 
claim.  The veteran was informed in writing of the adverse 
determination and his appellate rights in November 1996.  He 
did not submit a notice of disagreement with the decision.  

4.  The additional documentation submitted since the November 
1996 RO rating decision is relevant and probative of the 
issue at hand.  


CONCLUSIONS OF LAW

1.  The November 1996 RO decision which determined that new 
and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic seizure disorder is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a chronic seizure disorder has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2003).  

2.  The November 1996 RO rating decision which determined 
that the veteran's claim of entitlement to service connection 
for chronic head injury residuals was not well-grounded and 
denied the claim is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for chronic head injury residuals has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Chronic Seizure Disorder

A.  Prior Board and RO Decisions

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).  

In July 1986, the Board denied service connection for a 
chronic seizure disorder as the claimed disorder was not 
manifested during active service or at any time thereafter.  
In July 1986, the veteran was provided with a copy of the 
Board's decision.  

The evidence considered by the Board in formulating its 
decision maybe briefly summarized.  The veteran's service 
medical records do not refer to either a chronic seizure 
disorder or seizures.  The clinical documentation does 
reflect that the veteran fell on some stairs and injured his 
back.  Clinical documentation from Charity Hospital of 
Louisiana dated in July 1975 conveys that the veteran 
sustained a closed head injury in an assault.  A November 
1980 treatment record from Charity Hospital of Louisiana 
indicates that the veteran reported experiencing his first 
seizure approximately thirteen weeks before the evaluation.  
He presented a history of head trauma in approximately 1973 
when he fell approximately twelve feet in a bar while 
drinking.  

Clinical documentation from Hotel Dieu dated in August 1981 
indicates that the veteran was struck by a vehicle in August 
1981 and lost consciousness.  He presented a history of 
having sustained a head trauma in an assault at a nightclub 
in 1975; experiencing a major motor seizure in September 
1980; and subsequently being prescribed Dilantin.  The 
veteran was diagnosed with a seizure disorder.  A September 
1981 VA hospital summary notes that the veteran was struck by 
a motor vehicle and lost consciousness.  He reported having 
been diagnosed with a seizure disorder in approximately 1980 
and being placed on Dilantin.  The veteran was diagnosed with 
a concussion.  An October 1981 treatment record from Southern 
Baptist Hospital indicates that the veteran was struck by a 
vehicle on October 26, 1981 and lost consciousness.  He 
reported that he had experienced a seizure in 1980 and had 
been taking Dilantin for approximately six months.  A July 
1982 hospital summary from Hotel Dieu states that the veteran 
was mugged and sustained a head injury in the assault.  The 
transcript of a March 1983 hearing before a VA hearing panel 
notes that the veteran reported having experienced his first 
seizure approximately three weeks following service 
separation.  He testified that his treating physician did not 
know the cause of his seizures.  A September 1983 VA hospital 
summary indicates that the veteran was diagnosed with a 
seizure disorder.  He presented a history of several motor 
vehicle accidents and "a seizure disorder since 1971."  

The veteran subsequently sought to reopen his claim for 
service connection.  In September 1987, the RO determined 
that new and material evidence had not been received to 
reopen the veteran 's claim of entitlement to service 
connection for a chronic seizure disorder.  The veteran was 
informed in writing of the adverse decision and his appellate 
rights in September 1987.  

The additional documentation considered by the RO consisted 
of photocopies of a military identification card; VA clinical 
documentation; the veteran's service personnel records; and 
written statements from the veteran.  A May 1987 VA hospital 
summary notes that the veteran had a seizure disorder which 
was being treated with Dilantin and phenobarbital.  A June 
1987 VA treatment record states that the veteran presented a 
15-year history of seizures of unknown etiology.  

The veteran subsequently sought to reopen his claim for 
service connection.  In December 1990, the RO determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic seizure disorder.  In March 1991, the veteran was 
afforded a hearing before a VA hearing officer.  The hearing 
transcript can be reasonably construed as a notice of 
disagreement with the RO's December 1990 rating decision.  In 
May 1996, the RO issued a SOC to the veteran and his 
accredited representative which addressed the issue of 
whether new and material evidence had been received to reopen 
the veteran's claim of entitlement to service connection for 
a seizure disorder.  The veteran did not submit a substantive 
appeal from the December 1990 rating decision.  

The additional documentation considered by the RO includes VA 
clinical documentation; clinical documentation from Tulane 
University Medical Center dated in between March 1989 and 
December 1990; and the transcripts of March 1991 and May 1995 
hearings before VA hearing officers; and written statements 
from the veteran.  An August 1989 VA hospital summary states 
that the veteran presented a history of an inservice head 
trauma and seizures since 1971 which might be related to his 
inservice fall.  The veteran was diagnosed with a seizure 
disorder.  At the March 1991 hearing, the veteran testified 
that he struck his head in his inservice fall and was treated 
by the VA shortly after service separation for a seizure 
disorder.  At the May 1995 hearing, the veteran reiterated 
that he had sustained an inservice head injury and 
experienced seizures in 1971 shortly after service 
separation.  He stated that he was receiving Social Security 
Administration (SSA) disability benefits due, in part, to his 
seizure disorder.  The veteran's mother testified that the 
veteran had a seizure shortly after returning home in 1971 
from active service.  

The veteran subsequently sought to reopen his claim for 
service connection.  In November 1996, the RO determined that 
new and material evidence had not been received to reopen the 
veteran's claim for a chronic seizure disorder.  The veteran 
was informed in writing of the adverse determination and his 
appellate rights in November 1996.  He did not submit a 
notice of disagreement with the decision.  

The additional documentation considered by the RO consisted 
solely of the veteran's informal application to reopen his 
claim for service connection.  In his August 1996 informal 
application, the veteran reiterated he had suffered from 
seizures after his inservice fall.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2003) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.   Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional documentation submitted into the record since 
the November 1996 RO determination consists of VA and private 
clinical documentation; photocopies of the veteran's service 
medical records; a photocopy of a United States Uniformed 
Services Marine Corps Retired identification card issued in 
March 1998; the transcript of the June 2003 hearing before a 
VA hearing officer; the transcript of the February 2004 video 
hearing before the undersigned Veterans Law Judge; and 
written statements from the veteran.  The March 1998 Marine 
Corps Retired identification card indicates that the veteran 
had retired as an E-5, a sergeant.  A December 2001 VA 
treatment entry states that the veteran reported serving 
several tours of duty as a tank gunner in the Republic of 
Vietnam; sustaining a head injury and a subsequent related 
seizure disorder; and retiring from the Marine Corps in 1998.  
A July 2002 VA treatment entry states that the veteran's 
present wife related that the veteran had "served in the 
USMC for at least several years" and sustained a head trauma 
during such service.  

As they establish the possibility that the veteran has 
additional unverified active service with the Marine Corps, 
the Board finds that the March 1998 Marine Corps Retired 
identification card and the cited VA clinical documentation 
constitute new and material evidence in that they are of such 
significance that they must be addressed in order to fairly 
decide the merits of the veteran's case.  As new and material 
evidence has been received, the veteran's claim of 
entitlement to service connection for a chronic seizure 
disorder is reopened.  


II.  Chronic Head Injury Residuals

A.  Prior RO Decision 

In November 1996, the RO determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for chronic head injury residuals as his service 
medical records made no reference to a head injury and denied 
the claim.  The veteran was informed in writing of the 
adverse determination and his appellate rights in November 
1996.  

The evidence considered by the RO may be briefly summarized.  
The veteran's service medical records make no reference to a 
head injury.  As discussed above in reference to the 
veteran's application to reopen his claim of entitlement to 
service connection for a chronic seizure disorder, the 
veteran's post-service VA and private clinical documentation 
shows that he sustained several post-service head injuries.  

B.  New and Material Evidence

The additional documentation received into the record since 
the November 1996 RO determination consists of VA and private 
clinical documentation; photocopies of the veteran's service 
medical records; a photocopy of a United States Uniformed 
Services Marine Corps Retired identification card issued in 
March 1998; the transcript of the June 2003 hearing before a 
VA hearing officer; the transcript of the February 2004 video 
hearing before the undersigned Veterans Law Judge; and 
written statements from the veteran.  The March 1998 Marine 
Corps Retired identification card indicates that the veteran 
had retired from the military as an E-5, a sergeant.  A 
December 2001 VA treatment entry states that the veteran 
reported serving several tours of duty as a tank gunner in 
the Republic of Vietnam; sustaining a head injury and a 
subsequent seizure disorder; and retiring from the Marine 
Corps in 1998.  A July 2002 VA treatment entry states that 
the veteran's wife related that the veteran had "served in 
the USMC for at least several years" and sustained a head 
trauma during such service.  

As they establish the possibility that the veteran has 
additional unverified active service with the Marine Corps, 
the Board finds that the March 1998 Marine Corps retired 
identification card and the cited VA clinical documentation 
constitute new and material evidence in that they are of such 
significance that they must be addressed in order to fairly 
decide the merits of the veteran's case.  As new and material 
evidence has been received, the veteran's claim of 
entitlement to service connection for chronic head injury 
residuals is reopened.  


III.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issues 
of whether new and material evidence has been received to 
reopen the veteran's entitlement to service connection for 
both a chronic seizure disorder and chronic head injury 
residuals, the Board observes that the RO issued a VCAA 
notice to the veteran in May 2003 which informed him of the 
evidence needed to support his applications; what actions he 
needed to undertake; and how the VA would assist him in 
developing his applications.  The VA has secured or attempted 
to secure all relevant documentation to the extent possible.  
The veteran was afforded a June 2003 hearing before a VA 
hearing officer and a February 2004 video hearing before the 
undersigned Veterans Law Judge.  The hearing transcripts are 
of record.  While the VCAA notice is not a model of clarity, 
there remains no issue as to the substantial completeness of 
the veteran's applications.  Any duty imposed by VCAA, 
including the duty to assist and to provide notification, has 
been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  


ORDER

The veteran's application to reopen his claims of entitlement 
to both service connection for a chronic seizure disorder and 
chronic head injury residuals is GRANTED.  


REMAND

In light of their reopening above, the veteran's claims of 
entitlement to service connection for both a chronic seizure 
disorder and chronic head injury residuals are to be 
determined following a de novo review of the entire record.  

The veteran has reported to VA personnel that he served for 
several years in the Marine Corps and/or the Louisiana Army 
National Guard; completed one or more tours of duty in the 
Republic of Vietnam wherein he saw combat and was wounded; 
and retired in 1998.  The March 1998 United States Uniformed 
Services Marine Corps Retired personnel identification card 
states that the veteran retired from the Marines Corps with 
the rank of E-5.  The veteran's alleged additional periods of 
active service with the Marine Corps have not been verified.  

At the March 1991 hearing, the veteran testified that he was 
in receipt of SSA disability benefits.  Documentation of the 
veteran's SSA award of disability benefits and the evidence 
considered by the SSA in making the award is not of record.  
The VA's duty to assist the veteran includes an obligation to 
obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992).  

The veteran has submitted a timely notice of disagreement 
with the RO's determination that new and material evidence 
has not been received to reopen his claim of entitlement to 
service connection for PTSD.  The RO has not issued a SOC or 
a supplement statement of the case (SSOC) which addresses 
that issue.  The Court has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  Accordingly, this case is REMANDED 
for the following action:  

1.  The RO should contact the National 
Personnel Records Center and/or the 
appropriate service entity and request 
that (1) it verify the veteran's complete 
periods of active service, active duty, 
active duty for training, and inactive 
duty for training with the Marine Corps 
and the Louisiana Army National Guard (2) 
forward all available service medical 
records associated with such duty for 
incorporation into the record.  

If no additional periods of active 
service and/or active duty are verified, 
the appropriate service entity should be 
contacted and requested to provide a 
written explanation as to the issuance of 
the March 1998 Marine Corps Retired 
identification card for incorporation 
into the record.  
2.  The RO should then contact the SSA 
and request that it provide documentation 
of the veteran's award of disability 
benefits and copies of all records 
developed in association with the award 
for incorporation into the record.  

3.  The RO should then issue a SOC to the 
veteran and his accredited representative 
which addresses the issue of whether new 
and material evidence has been received 
to reopen the veteran's claim of 
entitlement to service connection for 
PTSD.  The veteran and his attorney 
should be given the opportunity to 
respond to the SOC.  

4.  The RO should then adjudicate the 
veteran's entitlement to service 
connection for both a chronic seizure 
disorder and chronic head injury 
residuals following a de novo review of 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
attorney should be issued a SSOC which 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



